
	
		I
		112th CONGRESS
		2d Session
		H. R. 3814
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2012
			Mr. Amash (for
			 himself, Mr. Burton of Indiana,
			 Mr. Akin, Mr. Paul, Mr.
			 Austria, Mr. Cole,
			 Mr. Duncan of Tennessee,
			 Mr. Benishek,
			 Mr. Franks of Arizona,
			 Mr. Duncan of South Carolina,
			 Mr. Chaffetz,
			 Mr. Quayle, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prohibit the Department of Justice from tracking and
		  cataloguing the purchases of multiple rifles and shotguns.
	
	
		1.Prohibition of tracking or
			 cataloguing firearms purchasesFor fiscal year 2012 and each fiscal year
			 thereafter, no Federal funds may be used to require a person licensed under
			 section 923 of title 18, United States Code, to report information to the
			 Department of Justice regarding the sale of multiple rifles or shotguns to the
			 same person.
		
